Exhibit 10.44

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
effective as of February 7, 2007, between Elandia, Inc., a Delaware corporation,
(the “Company”), whose principal place of business is 1500 Cordova Road, Suite
312, Fort Lauderdale, Florida 33316, and Michael David McCutcheon, an individual
(the “Executive”), whose address is 2 Kite Close Bayview Heights, Cairns,
Australia.

RECITALS:

A. The Company provides telecommunications design, sale and installation
services (the “Business”).

B. The Executive has extensive experience in the industry and the Company wishes
to employ Executive.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

1. EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in his capacity of Chief Operating Officer –
Pacific Operations and Vice President of the Company, upon the terms and
conditions hereinafter set forth. The Company may also direct Executive to
perform such duties for other entities which are now or may in the future be
affiliated with the Company (the “Affiliates”), subject to the limitation that
Executive’s overall time commitment is comparable to similarly situated
executives. Executive shall serve the Company and the Affiliates faithfully,
diligently and to the best of his ability. Executive agrees during the Term (as
hereinafter defined) of this Agreement to devote all of his full-time business
efforts, attention, energy and skill to the performance of his employment to
furthering the interest of Employer and the Affiliates. During the “Term”
(including any renewals thereof) as defined herein Executive shall have such
duties and responsibilities commensurate with said position.

2. COMPENSATION/BENEFITS.

a. Salary. Company shall pay Executive a base salary (the “Base Salary”) of Two
Hundred Ten Thousand Dollars ($210,000). Said salary shall be paid consistent
with the Company’s payroll policies and procedures for employees in the Pacific.
Beginning August 1, 2007, the Company shall increase the Executive’s salary to
Two Hundred thirty-Two Thousand Dollars ($232,000).

b. Performance Bonus. Executive may receive an annual bonus (“Bonus”) equal to
25% of his gross annual salary, at the discretion of the Board of Directors, or
pursuant to one or more written plans adopted by the board of directors of the
Company.

 



--------------------------------------------------------------------------------

c. Employee Benefits. The Executive shall be entitled to participate in all
benefit programs of the Company currently existing or hereafter made available
to executives and/or other executive employees, subject to the eligibility
requirements, restrictions and limitations of any such programs. Such programs
may include, but not be limited to, pension and other retirement plans,
including any 401K Plan, group life insurance, dental, hospitalization, surgical
and major medical coverage, sick leave, salary continuation, vacation and
holidays, long-term disability and other fringe benefits.

d. Insurance/Insurance Policy Benefits.

(i) The Company shall provide dental, hospitalization, surgical and major
medical coverage for the Executive and Executive’s family.

(ii) The Company agrees to obtain at its sole expense, and for the benefit of
the Executive’s heirs, term insurance policies on the Executive in an amount
equal to the annual base salary. In the event of termination, for any reason,
the Executive shall be able to continue to coverage at his own expense.

e. Vacation. During each fiscal year of the Company, the Executive shall be
entitled to four (4) weeks of vacation time to be utilized or paid for each
year, or accrue and carry over into the following year.

f. School Fees. The Company agrees to pay for high school fees for the
Executive’s three (3) dependent children.

g. Business Expense Reimbursement. The Executive shall be provided with Company
credit cards, and the Executive shall be entitled to receive proper
reimbursement for all reasonable, out-of-pocket expenses incurred.

h. Automobile and Telephone Expenses. The Company shall provide the Executive
with an automobile as well as a telephone and/or portable cellular telephone and
pager.

3. TERM. The Term of employment hereunder will commence on the date hereof, and
end five (5) years from the Effective Date (“Term”), unless terminated pursuant
to Section 5 of this Agreement. The Term shall automatically renew (“Renewal
Term”) for successive two (2) year terms, unless written notification is
provided by either party no less than 120 days prior to the expiration of the
Term.

4. DEATH, DISABILITY AND TERMINATION.

a. Death. In the event of the death of the Executive during the Term or the
Renewal Term of the Agreement, accrued salary, vacation and expense
reimbursement shall be paid to the Executive’s designated beneficiary, or, in
the absence of such designation, to the estate or other legal representative of
the Executive. In the event that the Company shall not have obtained and

 

2



--------------------------------------------------------------------------------

maintained a life insurance policy that shall pay a year’s salary to the
beneficiaries selected by Executive, then the Company shall continue to pay the
salary of Executive to the Executive’s designated beneficiary, or, in the
absence of such designation, to the estate or other legal representative of the
Executive for a period of one (1) year from and after the date of death. Other
death benefits will be determined in accordance with the terms of the Company’s
benefit programs and plans.

b. Disability.

(i) In the event of the Executive’s disability, as hereinafter defined, the
Executive shall be entitled to receive the Executive’s salary for a period, at
the annual rate in effect immediately prior to the commencement of disability,
of not less than one (1) year from the date on which the disability has deemed
to occur as hereinafter provided below. Any amounts provided for in this
Section 4.b. shall be offset by other long-term disability benefits provided to
the Executive by the Company.

(ii) “Disability” for the purposes of this Agreement, shall be deemed to have
occurred in the event (a) the Executive is unable by reason of sickness or
accident to perform the Executive’s duties under this Agreement for a cumulative
total of twelve (12) weeks within any one calendar year or (b) the Executive is
unable to perform Executive’s duties for ninety (90) consecutive days or (c) the
Executive has a guardian of the person or estate appointed by a court of
competent jurisdiction. Termination due to disability shall be deemed to have
occurred upon the first day of the month following the determination of
disability as defined in the preceding sentence.

Anything herein to the contrary notwithstanding; if, following a termination of
employment hereunder due to disability as provided in the preceding paragraph,
the Executive becomes reemployed, whether as an Executive or a consultant, any
salary, annual incentive payments or other benefits earned by the Executive from
such employment shall offset any salary continuation due to the Executive
hereunder commencing with the date of reemployment.

c. Termination by the Company for Cause.

(i) Nothing herein shall prevent the Company from terminating Employment for
“Cause” as hereinafter defined. The Executive shall continue to receive salary
only for the period ending with the date of such termination as provided in this
Section 4.c. Any rights and benefits the Executive may have in respect of any
other compensation shall be determined in accordance with the terms of such
other compensation arrangements or such plans or programs.

(ii) “Cause” shall mean a determination in good faith by the board of directors
of the Company that the Executive has (a) committed or participated in an
injurious act of fraud, gross neglect, misrepresentation or embezzlement against
the Company; or (b) committed or participated in any other injurious act or
omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Company.

 

3



--------------------------------------------------------------------------------

(iii) Notwithstanding anything else contained in this Agreement, this Agreement
will not be deemed to have been terminated for Cause unless and until there
shall have been delivered to the Executive a notice of termination stating that
the Executive committed one of the types of conduct set forth in this
Section 4.c. contained in this Agreement and specifying the particulars thereof
and the Executive shall be given a thirty (30) day period to cure such conduct
set forth in Section 4.c.

d. Termination by the Company Other than for Cause.

(i) The foregoing notwithstanding, the Company may terminate the Executive’s
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on Cause, as provided in Section 4.c
above, or if Executive’s employment is terminated under Section 4.f. hereto, the
Company shall continue to be obligated to pay to Executive his Salary for twelve
(12) months and the Company shall waive any lapse provisions of stock options or
restricted stock grants made theretofore by the Company that have vested.

(ii) In the event that the Executive’s employment with the Company is terminated
pursuant to this Section 4.d. or Section 4.f., then Section 6 of this Agreement
and all references thereto shall be inapplicable as to the Executive and the
Company.

e. Voluntary Termination. In the event the Executive terminates the Executive’s
employment on the Executive’s own volition (except as provided in Section 4.f.
prior to the expiration of the Term or Renewal Term of this Agreement, including
any renewals thereof, such termination shall constitute a voluntary termination
and in such event the Executive shall be limited to the same rights and benefits
as provided in connection with Section 4.a.

f. Termination Following a Change of Control and Compensation Reduction.

(i) In the event that a “Change in Control,” as hereinafter defined, of the
Company shall occur at any time during the Term or Renewal Term hereof, the
Executive shall have the right to terminate the Executive’s employment under
this Agreement upon thirty (30) days written notice given at any time within one
(1) year after the occurrence of such event and such termination of the
Executive’s employment with the Company pursuant to this Section 4.f.(i), then,
in any such event such termination shall be deemed to be a Termination by the
Company Other than for Cause and the Executive shall be entitled to such
Compensation and Benefits as set forth in Subsection 4.d. of this Agreement.

(ii) For purposes of this Agreement, a “Change in Control”‘ of the Company shall
mean any of the following:

(1) a sale of all or substantially all of the assets of the Company;

 

4



--------------------------------------------------------------------------------

(2) the acquisition of more than 50% of the Common Stock of the Company (with
all classes or series thereof treated as a single class) by any person or group
of persons; provided, that, the acquisition of 50% or more of the Common Stock
of the Company by Stanford International Bank Ltd. or any of its affiliates
(collectively, “Stanford”) shall not be deemed a “Change in Control” hereunder;

(3) a reorganization of the Company whereby the holders of Common Stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company whereby there is a 50% or
greater change in the ownership of the Common Stock of the Company as a result
of such merger, or any other transaction in which the Company (other than as the
parent corporation) is consolidated for federal income tax purposes or is
eligible to be consolidated for federal income tax purposes with another
corporation; or

(4) in the event that the Common Stock of the Company is traded on an
established securities market, a public announcement that any person (other than
Stanford) has acquired or has the right to acquire beneficial ownership of more
than 50% of the then-outstanding Common Stock; for purposes hereof the terms
“person” and “beneficial ownership” shall have the meanings provided in
Section 13(d) of the Securities and Exchange Act of 1934, as amended, or related
rules promulgated by the Securities and Exchange Commission, or the commencement
of or public announcement of an intention to make a tender offer or exchange
offer for more than 50% of the then outstanding shares of Common Stock;
provided, however, that a Change of Control shall expressly not include (x) any
consolidation or merger effected exclusively to change the domicile of the
Company, or (y) any transaction or series of transactions principally for bona
fide equity financing purposes.

5. COVENANT NOT TO COMPETE. Executive acknowledges and recognizes the highly
competitive nature of Company’s Business and the goodwill and business strategy
of the Company, continued patronage constitute a substantial asset of the
Company. Executive further acknowledges and recognizes that during the course of
the Executive’s employment Executive will receive specific knowledge of
Company’s Business, access to trade secrets and Confidential Information, as
defined in Section 6, participate in business acquisitions corporation and
decisions, and that it would be impossible for Executive to work for a
competitor without using and divulging this valuable confidential information.
That Executive acknowledges that Company is without an adequate remedy at law in
the event this covenant is violated. Executive further acknowledges that this
covenant not to compete is an independent covenant within this Agreement. This
covenant shall survive this Agreement and shall be treated as an independent
covenant for the purposes of enforcement; provided, however, that the provisions
of this Section 5 shall not apply if Executive’s employment is terminated
without cause as provided in Section 4.c. above, or if Executive’s employment is
terminated under Section 4.f. hereof. The Executive recognizes that the terms of
this covenant are reasonable and necessary for the protection of the Company’s
business because the value of Executive’s services will be enhanced by his
association with the Company. Accordingly, Executive agrees to the following:

(i) that for a period of two (2) years after termination of the Executive’s
employment under this Agreement or any renewal or extension thereof (the
Restricted Period’), for whatever reason and anywhere within Miami-Dade,
Broward, Palm Beach, Treasure Coast, and Daytona Beach County (the “Restricted
Area”), Executive will not individually or in conjunction with others, directly
engage in any Business Activities, whether as an officer, director, proprietor,
employer, employee, partner independent contractor, investor (other than as a
holder of less than five percent (5%) of the outstanding capital stock of a
publicly traded corporation), consultant, advisor, agent or otherwise.

 

5



--------------------------------------------------------------------------------

(ii) that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company.

(iii) that during the Restricted Period and within the Restricted Area,
Executive will not (a) directly or indirectly recruit any employee of the
Company to discontinue such employment relationship with the Company, or
(b) employ or seek to employ, or cause to permit any business which competes
directly or indirectly with the Business of the Company (the “Competitive
Business”) to employ or seek to employ for any Competitive Business any person
who is then (or was at any time within six (6) months prior to the date
Executive or the Competitive Business employs or seeks to employ such person)
employed by the Company.

(iv) that during the Restricted Period, Executive will not interfere with,
disrupt, or attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company’s employees.

(v) the provision of Section 5 will not be in effect for any Affiliates, and/or
any entity in which the Company has entered into any kind of joint venture
relationship or partnership.

6. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

a. Confidential Information. Executive acknowledges that the Company’s trade
secrets, private or secret processes, methods and ideas, as they exist from time
to time and information concerning the Company’s services, business records and
plans, inventions, acquisition strategy, price structure and pricing, discounts,
costs, computer programs and listings, source code and/or subject code,
copyright trademark proprietary information, formulae, protocols, forms,
procedures, training methods, development technical information, know-how,
show-how, new product and service development, advertising budgets, past,
present or planned marketing, activities and procedures, method for operating
the Company’s Business, credit and financial data concerning the Company’s
customers, and marketing; advertising, promotional and sales strategies, sales
presentations, research information,

 

6



--------------------------------------------------------------------------------

revenues, acquisitions, practices and plans and information which is embodied in
written or otherwise recorded form, and other information of a confidential
nature not known publicly or by other companies selling to the same markets and
specifically including information which is mental, not physical (collectively,
the “Confidential Information”) are valuable, special and unique assets of the
Company, access to and knowledge of which have been provided to Executive by
virtue of Executive’s association with the Company. In light of the highly
competitive nature of the industry in which the Company’s business is conducted,
Executive agrees that all Confidential Information, heretofore or in the future
obtained by Executive as a result of Executive’s association with the Company
shall be considered confidential.

b. Non-Disclosure. The Executive agrees that the Executive shall (1) hold in
confidence and not disclose or make available to any third party any such
Confidential Information obtained directly or constructively from the Company,
unless so authorized in writing by the Company; (2) exercise all reasonable
efforts to prevent third parties from gaining access to the Confidential
Information; (3) not use, directly or indirectly, the Confidential information
in order to perform the Executive’s duties and responsibilities to the Company;
(4) restrict the disclosure or availability of the Confidential Information to
those who have read and understand this Agreement and who have a need to know
the information in order to achieve the purposes of this Agreement without the
prior consent of the Company; (5) not copy or modify any Confidential
Information without prior written consent of the Company, provided, however,
that such copy or modification of any Confidential Information does not include
any modifications or copying which would otherwise prevent the Executive from
performing his/her duties and responsibilities to the Company; (6) take such
other protective measures as may be reasonably necessary to preserve the
confidentiality of the Confidential Information; and (7) relinquish and require
all of its employees to relinquish all rights it may have in any matter, such as
drawings, documents, models, samples, photographs, patterns, templates, molds,
tools or prototypes, which may contain, embody or make use of the Confidential
Information; promptly deliver to the Company any such matter as the Company may
direct at any time, and not retain any copies or other reproductions thereof

c. Inventions. Executive further agrees (1) that Executive shall promptly
disclose in writing to the Company all ideas, inventions, improvements and
discoveries which may be conceived, made or acquired by Executive as the direct
or indirect result of the disclosure by the Company of the Confidential
Information to Executive; (2) that all such ideas, inventions, improvements and
discoveries conceived, made or acquired by Executive, alone or with the
assistance of others, relating to the Confidential Information in accordance
with the provisions hereof and that Executive shall not acquire any intellectual
property rights under this Agreement except the limited right to use set forth
in this Agreement; (3) that Executive shall assist in the preparation and
execution of all applications, assignments and other documents which the Company
may deem necessary to obtain patents, copyrights and the like in the United
States and in jurisdictions foreign thereto, and to otherwise protect the
Company.

d. Exceptions. Excluded from the Confidential Information, and therefore not
subject to the provisions of this Agreement, shall be any information which the
Executive can show (1) at the time of disclosure, is in the public domain as
evidenced by printed

 

7



--------------------------------------------------------------------------------

publications; (2) after the disclosure, enters the public domain by way of
printed publication through no fault of the Executive; (3) by written
documentation was in its possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (4) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself/herself of
any of the foregoing exceptions, the Executive shall notify the Company in
writing of his/her intention to do so and the basis for claiming the exception.

e. Return of Materials. Upon written request of the Company, Executive shall
return to the Company all written materials containing the Confidential
Information. Executive shall also deliver to the Company written statements
signed by Executive certifying all materials have been returned within five
(5) days of receipt of the request.

7. AMENDMENTS. This Agreement shall not be modified or amended except by written
agreement duly executed by the parties hereto.

8. HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

9. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one and the same instrument.

10. ENTIRE AGREEMENT. This Agreement hereto constitutes the entire understanding
between the parties. Nothing in this Agreement will prevent or restrict
Executive from serving on the Board of Directors of public or private companies
and receive compensation from such service.

11. GOVERNING LAW. This Agreement is to be construed and enforced according to
the laws of the State of Florida.

12. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.

13. VENUE. Venue in any action arising from this Agreement shall be in Broward
County, Florida.

 

8



--------------------------------------------------------------------------------

14. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

15. NON-ASSIGNABILITY. This Agreement is personal in nature and not assignable
by any party hereto.

16. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the parties, its’ successors, transferees and assigns.

17. CONSTRUCTION. In construing this Agreement, the singular shall include the
plural and the plural shall include the singular, and the use of any gender
shall include every other and all genders.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Elandia, Inc. By:  

/s/ Harry G. Hobbs

Name:  

Harry G. Hobbs

Title:  

President and CEO

EXECUTIVE By:  

/s/ Michael David McCutcheon

  Michael David McCutcheon

 

10